Ex parte Quayle Action
The amendments and response filed 05 January 2021 are acknowledged and have been considered in their entirety. 
Claim 17 is cancelled, claim 32 is new, claims 27-31 remain withdrawn and claims 18-26 and 32 are subject to examination on the merits.

Withdrawal of Previous Rejections
The rejection of claim(s) 17-25 under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Ding et al. (WO 99/15676 – cited on IDS) – as evidenced by Soleimani et al., 2007; Niimi et al., 2012; Basile et al., 2009, and Breitlang et al., 2002 – all cited on IDS; is withdrawn in view of the amendments to the claims (specifically the introduction of claim 32) and in view of Applicants arguments, now of record.  While the claims do recite product by process limitations, it is noted that the way in which the instant product is made results in a non-naturally occurring protein which is novel and non-obvious as being drawn to Horseshoe crab Factor C proteins that are about 102 kDa as determined by SDS-PAGE under non-reduction conditions which is in a two chain zymogen form which is rendered enzymatically active when contacted with LPS.  As such, it does matter the way in which said protein is made and thus the method of using said enzyme in the method of claim 32 is also novel and non-obvious.  Thus, claims 18-26 and 32 are allowed.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of pending/withdrawn claims 27-31 is the only remaining matter in this application.  Said claims are not eligible for rejoinder and as such are required to be canceled.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        12 February 2021